UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2012 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-34036 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 91-1650317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 West Madison Street, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 861-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2012 Common Stock, par value $0.01 per share PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS JOHN BEAN TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In millions, except per share data) Revenue $ Operating expenses: Cost of sales Selling, general and administrative expense Research and development expense Other income, net ) Operating income Net interest expense ) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes ) Net income $ Basic earnings per share: Income from continuing operations $ Loss from discontinued operations - - ) - Net income $ Diluted earnings per share: Income from continuing operations $ Loss from discontinued operations ) - - - Net income $ Cash dividends declared per share $ JOHN BEAN TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In millions) Net income $ Other comprehensive income, net of tax Foreign currency translation adjustments ) ) Other Other comprehensive (loss) income, net of tax ) ) Comprehensive (loss) income $ ) $ $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHN BEAN TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 December 31, 2011 (In millions, except per share data and number of shares) (Unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $3.4 and $4.3, respectively Inventories Other current assets Assets held for sale Total current assets Property, plant and equipment, net of accumulated depreciation of $228.1 and $231.1, respectively Other assets Total Assets $ $ Liabilities and Stockholders' Equity: Current Liabilities: Short-term debt and current portion of long-term debt $ $ Accounts payable, trade and other Advance and progress payments Other current liabilities Total current liabilities Long-term debt, less current portion Accrued pension and other postretirement benefits, less current portion Other liabilities Stockholders' equity: Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 120,000,000 shares authorized; 2012: 28,946,413 issued and 28,925,567 outstanding; 2011: 28,661,005 issued and 28,640,159 outstanding Common stock held in treasury, at cost; 2012 and 2011: 20,846 shares ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 JOHN BEAN TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In millions) Cash Flows From Operating Activities: Net income $ $ Loss from discontinued operations, net of income taxes Income from continuing operations Adjustments to reconcile income from continuing operations to cash provided (required) by operating activities of continuing operations: Depreciation and amortization Stock-based compensation Other ) ) Changes in operating assets and liabilities: Trade receivables, net Inventories ) ) Accounts payable, trade and other ) Advance and progress payments Other assets and liabilities, net ) ) Cash provided by continuing operating activities Net cash required by discontinued operating activities ) ) Cash provided by operating activities Cash Flows From Investing Activities: Acquisition ) - Capital expenditures ) ) Proceeds from disposal of assets Other - ) Cash required by investing activities ) ) Cash Flows From Financing Activities: Net (decrease) increase in short-term debt ) Net proceeds on credit facilities Repayment of long-term debt ) ) Issuance of long-term debt - Excess tax benefits Tax withholdings on stock-based compensation awards ) ) Dividends ) ) Other - Cash provided (required) by financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 JOHN BEAN TECHNOLOGIES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business John Bean Technologies Corporation and its consolidated subsidiaries (“JBT Corporation” or “we”) provide global technology solutions for the food processing and air transportation industries. We design, manufacture, test and service technologically sophisticated systems and products for customers through our JBT FoodTech and JBT AeroTech segments. We have manufacturing operations worldwide and are strategically located to facilitate delivery of our products and services to our customers. Basis of Presentation The preceding condensed consolidated balance sheet as of December31, 2011, which has been derived from audited financial statements, and unaudited interim condensed consolidated financial statements, together with the notes thereto (the “statements”), of JBT Corporation have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. As permitted under those rules, certain footnotes and other financial information that are normally required by accounting principles generally accepted in the United States has been condensed or omitted. Therefore, these statements should be read in conjunction with the audited annual consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of management, the statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of our financial condition and operating results as of and for the periods presented. Revenue, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these statements may not be representative of those for the full year or any future period. Reclassifications Certain amounts in prior year’s financial information have been reclassified to conform to the current year presentation. NOTE 2. INVENTORIES Inventories consisted of the following: (In millions) June 30, 2012 December 31, 2011 Raw materials $ $ Work in process Finished goods Gross inventories before LIFO reserves and valuation adjustments LIFO reserves and valuation adjustments ) ) Net inventories $ $ NOTE 3. GOODWILL AND INTANGIBLE ASSETS The change in the carrying amount of goodwill for the six months ended June 30, 2012 was as follows: (In millions) JBT FoodTech JBT AeroTech Total Balance as of December 31, 2011 $ $ $ Goodwill acquired during the period - Balance as of June 30, 2012 $ $ $ Goodwill is included in other assets in the condensed consolidated balance sheets. 5 The components of intangible assets were as follows: As of June 30, 2012 As of December 31, 2011 (In millions) Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Customer lists $ Patents and acquired technology Trademarks Other Total $ On May 22, 2012, we acquired rotary sterilization technology from H.G. Molenaar & Co (Pty) Ltd., headquartered in Paarl, South Africa. This acquisition strengthens JBT FoodTech's in-container sterilization portfolio for the canned food industry.We plan to integrate the Molenaar technology into our existing South African production facility, where we will leverage our current capacity and engineering capabilities. In connection with the acquisition, we recognized $2.0 million of goodwill and $7.2 million of intangible assets, comprising of non-compete agreements, customer lists, and patents and acquired technologies. These assets are deductible for income tax purposes. NOTE 4. PENSION AND OTHER POSTRETIREMENT BENEFITS Components of net periodic benefit cost (income) were as follows: Pension Benefits Other Postretirement Benefits Three Months Ended June 30, Six Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Service cost $ $
